Title: From George Washington to Samuel Stanhope Smith, 24 May 1797
From: Washington, George
To: Smith, Samuel Stanhope



Revd & Dear Sir,
Mount Vernon 24th May 1797

Your favour of the 18th instt was received by the last Post —the contents of which, relatively to Mr Custis, filled my mind (as you naturally supposed it would) with extreme disquietude.
From his infancy, I have discovered an almost unconquerable disposition to indolence in every thing that did not tend to his amusements: and have exhorted him in the most parental and friendly manner, often, to devote his time to more useful pursuits. His pride has been stimulated, and his family expectation & wishes have been urged, as inducements thereto. In short, I could say nothing to him now, by way of admonition—encouragement—or

advice, that has not been repeated over & over again; and therefore I have judged it expedient to hold a different language; and in decisive terms to let him understand what will be the consequences of his opposition to the will of his friends as you will perceive by the enclosed letter left open for your perusal.
What effect this will have, I know not; but as the other mode has failed, it is necessary, I conceive, to try it; as it is my earnest desire to keep him to his Studies as long as I am able; as well on account of the benefits he will derive from them as for the purpose of excluding him from the company (until his judgment is more matured) of idle & dissipated young men, who (while in Philadelphia last) it is to be feared, have been instigators in giving birth to the sentiments he has lately expressed: new, as they were unexpected, by me. I am led to suppose this because while he was here, he could hardly have imbibed them, being rarely off my Farms.
I can but thank you, Sir, for your exertions to remove the error of his present thoughts; and I shall hope for your further endeavours to effect it. If you find, however, that the attempt will be in vain, I shall rely on your judgment to employ his time in such studies as you conceive will be most advantageous to him, during his continuance with you; and I know of none more likely to prove so than those you have suggested, if his term at College will close with the next vacation. With very great esteem & regard I am Revd Sir, Your Most Obedient and Very Hble Servant

Go: Washington

